In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00225-CR



        WILLIAM B. GLASSCOCK, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 241st District Court
                Smith County, Texas
            Trial Court No. 241-0709-19




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                      MEMORANDUM OPINION
         A Smith County1 jury found William B. Glasscock guilty of one count of continuous sexual

abuse of R.C., a child under fourteen years of age, as charged in the indictment in this case.2 The

trial court sentenced Glasscock to imprisonment for life. On appeal, Glasscock argues that (1) the

evidence supporting his conviction is legally insufficient; (2) the trial court erred by admitting a

list of pornographic websites accessed by Glasscock on his computer, marked as State’s Exhibit 2,

together with testimony related thereto; and (3) the trial court erred by admitting testimony

regarding Glasscock’s previous failure to appear for court proceedings. We affirm the trial court’s

judgment because we find sufficient evidence to support Glasscock’s conviction, any error by the

trial court in admitting State’s Exhibit 2 was harmless, and the trial court did not err in admitting

testimony regarding Glasscock’s previous failure to appear for court proceedings.

I.       Factual and Procedural Background

         Because Brandy and her husband worked odd hours, their children, R.C. and Brent,

frequently stayed after school and overnight at the nearby home of their grandmother, Emily, and

her seventy-year-old husband, William Glasscock. The children stayed there so often that they

had their own rooms.




1
 This case was transferred to this Court from the Twelfth Court of Appeals in Tyler as part of the Texas Supreme
Court’s docket equalization program. See TEX. GOV’T CODE ANN. § 73.001. We are unaware of any conflict between
the precedent of the Tyler court and the precedent of this Court on any issue relevant to this appeal. See TEX. R. APP.
P. 41.3.
2
 To protect the victim’s privacy, we have assigned pseudonyms to the victim and her relatives, other than Glasscock.
See TEX. R. APP. P. 9.10(a)(3); McClendon v. State, 643 S.W.2d 936, 936 n.1 (Tex. Crim. App. [Panel Op.] 1982).
                                                          2
       At a family party on or about April 1, 2018, R.C. told a small group of family members

that Glasscock had been inappropriately touching her by sticking his hand inside her pants and that

he had been doing so for four to six years. The first person R.C. told was her friend’s mother,

Debra. Debra, who was also Glasscock’s niece, initially did not believe the allegations because

R.C had exhibited attention-seeking behavior in the past. Debra testified that, when R.C. made

the accusation against Glasscock, she told Emily, who said she would “handle it.” Nevertheless,

neither Debra nor Emily reported R.C.’s allegations about Glasscock to the police.

       On April 12, 2018, Brandy learned of the abuse through several text messages with R.C.

Brandy testified that R.C. told her that Glasscock had been touching her private parts but that she

did not want to talk about it and refused to go into a lot of detail. When Brandy asked R.C. if

Glasscock had ever put his fingers inside her, she said, “No.” Later that day, when Brandy spoke

with R.C. in person, the child said that Glasscock would “grab her. She would try to get out of the

house and he would grab her and start putting his hands in her pants.” Brandy testified that the

story R.C. told her had not changed.

       According to Brandy, R.C. could not remember the first time it happened, but estimated

that the abuse had been going on since she was about ten years old—”maybe four to six years.”

She also said that the last time it happened was in late January 2018, the night their dog, Sarge,

died. Brandy informed her husband what R.C. had said and then contacted the Smith County

Sheriff’s Office. The sheriff’s office interviewed R.C. and her family and began an investigation.

Glasscock was later arrested and eventually charged with continuous sexual abuse of a child under



                                                3
fourteen years of age. At the time of his arrest, Glasscock told the officers that he knew this was

coming.

       Jennifer Subin performed a forensic interview of R.C. at the Children’s Advocacy Center.

Subin testified that R.C. was in a state of “tentative disclosure” regarding what happened and was

“very reluctant to talk.” Subin also testified that R.C. was “putting internal pressure on herself”

due to her feelings for and relationship with Glasscock. Subin described R.C. as “shutoff,

withdrawn,” and “very quiet, very meek and mild” to the point that it was “difficult to even hear

her tell . . . what had happened.” R.C. avoided giving details of the abuse by saying that “it was

the same way every time.” Subin testified that such avoidance is common among kids who have

suffered repeated sexual abuse. Subin explained, “It’s hard for them to separate those events in

their mind when it’s something that’s routinely happening to them.” Subin added that this concept

is known as source confusion. She explained that, if someone had been abused from the time of

elementary school through age thirteen, she “would expect them to have kind of a confused or

jumbled timeline of events.”

       Although R.C. did not remember providing this detail to Subin, Subin testified that R.C.

said Glasscock had repeatedly penetrated her with his fingers. Subin said R.C. was “pretty clear”

and “adamant about what had happened” and that the only time penetration did not occur was the

night their dog died. Although R.C.’s timeline of when the abuse started and what happened was

vague, she was able to provide details about “location, how it felt, things that were going on in the

room, things that were going on at night before and after the event, specifically the last events.”



                                                 4
Subin testified that R.C.’s story was consistent throughout the interview and that she saw no

indication that the story was fabricated.

        Emily testified that she and Glasscock slept in different bedrooms and that Glasscock’s

room was “at the far end of the house” near R.C.’s bedroom. According to Emily, R.C. claimed

that Glasscock would go into her bedroom at night and touch her and that, during the day, he would

“catch her going out the front door and put his hands down her pants and panties and touch her.”

R.C. also told her that it had happened several times but that the first time she remembered it

happening was about the time of her elementary school photograph. Emily testified that the school

photo that R.C. referred to was taken in 2014, when R.C. was ten years old. Emily never suspected

the abuse, but she did remember R.C. often sleeping in her bed with her and asking if she was a

light sleeper.

        Emily testified that she did not call the police because “part of [her]” believed that the

person she had been married to since 1994 “could never have done this.” Even though she and

Glasscock continued to live in the same house, they did not speak to one another for several days

after R.C.’s outcry. Emily added that, when she, Glasscock’s sister, and Emily’s brother-in-law

confronted Glasscock on April 10, 2018, and asked if the allegations were true, Glasscock went

into his bedroom and closed the door and “never said a word, nothing, no denial, no nothing.” She

testified that she spoke with him again later and asked him if he had touched R.C. and that

Glasscock said, “I did it.” When she asked why he did it, he told her, “To feel the love.” He also

told her he had been molested by an uncle and that he had been dealing with that for much of his

life.

                                                5
       At trial, R.C. testified that “pretty much every day,” when she was about to leave Emily’s

house and go home, Glasscock would “corner” her by the door, put his hand inside her panties,

and rub her vagina with his fingers. However, she said, “He never stuck anything in me,” but “[h]e

would rub . . . [m]y vagina.” Subin said that this testimony was neither troubling nor a red flag

because it would be “very difficult for [her] to talk about sexual abuse and digital penetration in

front of a room full of [strangers].” According to Subin, it is “very normal for children to minimize

what’s happened to them [and answer questions differently] when they’ve had to talk to different

professionals repeatedly and then they’re asked to articulate that in a court room.”

       R.C. testified that the abuse happened many times but that she did not remember the first

time it happened. She could not remember how old she was or in what school years the abuse took

place, but she said she was “pretty sure” that it had been going on since she was in elementary

school. However, R.C. contradicted this testimony during cross-examination when she said that

Glasscock only touched her during a two-week period, that at the end of those two weeks, she

stopped going to Emily’s house for a while, and that Glasscock touched her or tried to touch her

once more after she had resumed going to Emily’s house.

       R.C. testified that she would sleep with Emily or set an alarm in the morning so that she

could go home as soon as her mother returned in order to avoid being around Glasscock. R.C. also

testified that the last time Glasscock touched her was in January 2018, on the night the family dog

died. At that time, she was thirteen years old. R.C. testified that Glasscock came into her room

that night and that she pretended to be asleep. She said that he “kept on trying to stick his hand



                                                 6
down [her] pants but he never fully successfully did it” because she was “tossing and turning,”

trying to fight him off.

II.      R.C.’s Testimony Does Not Require Corroborating Evidence

         In his first point of error, Glasscock argues that the evidence supporting his conviction is

legally insufficient.3 We disagree.

         A.       Standard of Review

         “In evaluating legal sufficiency, we review all the evidence in the light most favorable to

the trial court’s judgment to determine whether any rational jury could have found the essential

elements of the offense beyond a reasonable doubt.” Williamson v. State, 589 S.W.3d 292, 297

(Tex. App.—Texarkana 2019, pet. ref’d) (citing Brooks v. State, 323 S.W.3d 893, 912 (Tex. Crim.

App. 2010) (plurality op.); Jackson v. Virginia, 443 U.S. 307, 319 (1979); Hartsfield v. State, 305
S.W.3d 859, 863 (Tex. App.—Texarkana 2010, pet. ref’d)). “Our rigorous [legal sufficiency]

review focuses on the quality of the evidence presented.” Id. (citing Brooks, 323 S.W.3d at 917–

18 (Cochran, J., concurring)). “We examine legal sufficiency under the direction of the Brooks

opinion, while giving deference to the responsibility of the jury ‘to fairly resolve conflicts in

testimony, to weigh the evidence, and to draw reasonable inferences from basic facts to ultimate




3
 Glasscock also argues that “R.C.’s testimony itself was vague.” However, he fails to adequately brief this argument.
Appellant must provide a brief containing “clear and concise argument[s] for the contentions made, with appropriate
citations to authorities and to the record.” TEX. R. APP. P. 38.1(i). “When a party raises a point of error without
citation of authorities or argument, nothing is presented for appellate review.” State v. Gonzalez, 855 S.W.2d 692,
697 (Tex. Crim. App. 1993). Here, Glasscock fails to cite to the record or authority in support of this argument, fails
to explain how R.C.’s testimony was vague, and fails to analyze how the alleged lack of specificity in her testimony
rendered the evidence insufficient to support the verdict. Accordingly, Glasscock’s argument that R.C.’s testimony
is vague is inadequately briefed and need not be addressed. Sierra v. State, 157 S.W.3d 52, 64 (Tex. App.—Fort
Worth 2004), aff’d, 218 S.W.3d 85 (Tex. Crim. App. 2007); see TEX. R. APP. P. 38.1(h).
                                                          7
facts.” Id. (quoting Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007) (citing Jackson,
443 U.S. at 318–19; Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App. 2007)).

       “Legal sufficiency of the evidence is measured by the elements of the offense as defined

by a hypothetically correct jury charge.” Id. at 298 (quoting Malik v. State, 953 S.W.2d 234, 240

(Tex. Crim. App. 1997)). “The ‘hypothetically correct’ jury charge is ‘one that accurately sets out

the law, is authorized by the indictment, does not unnecessarily increase the State’s burden of

proof or unnecessarily restrict the State’s theories of liability, and adequately describes the

particular offense for which the defendant was tried.’” Id. (quoting Malik, 953 S.W.2d at 240).

According to a hypothetically correct jury charge in a case alleging continuous sexual abuse of a

child under the age of fourteen, the State must prove beyond a reasonable doubt that, (1) during a

period of thirty days or more, (2) the defendant committed two or more “acts of sexual abuse” and,

(3) at the time of each act, the defendant was at least seventeen years old or older and the victim

was a child younger than fourteen years of age. See TEX. PENAL CODE ANN. § 21.02(b).

       B.      Application and Analysis

       Glasscock contends that the evidence is insufficient because R.C.’s testimony was not

corroborated by any physical or eyewitness testimony. However, the law is settled that the

testimony of a child victim, standing alone, is sufficient to support a conviction for continuous

sexual abuse of a child, and there is no requirement that the victim’s testimony be corroborated by

medical or physical evidence. TEX. CODE CRIM. PROC. ANN. art. 38.07 (Supp.); Garcia v. State,

563 S.W.2d 925, 928 (Tex. Crim. App. 1978); Kemple v. State, 725 S.W.2d 483, 485 (Tex. App.—

Corpus Christi 1987, no pet.). Therefore, we overrule this point of error.

                                                8
III.        Any Alleged Error in Admitting State’s Exhibit 2 Was Harmless

            In his second point of error, Glasscock contends that the trial court erred under Rule 403

of the Texas Rules of Evidence in admitting State’s Exhibit 2, which was a list of pornographic

websites found in the search history of Glasscock’s computer, together with accompanying

testimony.         Glasscock argues that the probative value of this evidence was substantially

outweighed by the danger of unfair prejudice.4 We disagree.

            A.       Standard of Review

            We review a trial court’s Rule 403 determination for abuse of discretion.5 Montgomery v.

State, 810 S.W.2d 372, 391 (Tex. Crim. App. 1990); see Wheeler v. State, 67 S.W.3d 879, 888

(Tex. Crim. App. 2002); Hartsfield v. State, 305 S.W.3d 859, 873 (Tex. App.—Texarkana 2010,

pet. ref’d). In resolving this issue, we analyze the following factors:

            (1) the inherent probative force of the proffered item of evidence along with (2) the
            proponent’s need for that evidence against (3) any tendency of the evidence to
            suggest decision on an improper basis, (4) any tendency of the evidence to confuse
            or distract the jury from the main issues, (5) any tendency of the evidence to be
            given undue weight by a jury that has not been equipped to evaluate the probative
            force of the evidence, and (6) the likelihood that presentation of the evidence will
            consume an inordinate amount of time or merely repeat evidence already admitted.
            Of course, these factors may well blend together in practice.



4
 “‘[U]nfair prejudice’ refers to ‘an undue tendency to suggest decision on an improper basis, commonly, though not
necessarily, an emotional one.’” Erazo v. State, 144 S.W.3d 487, 501–02 (Tex. Crim. App. 2004) (Cochran, J.,
concurring) (quoting Rogers v. State, 991 S.W.2d 263, 266 (Tex. Crim. App. 1999)); accord Cohn v. State, 849 S.W.2d
817, 820 (Tex. Crim. App. 1993).
5
    As noted by the Texas Court of Criminal Appeals,
           Rule 403’s use of the word “may:” reflects the draftsman’s intent that the trial judge be given very
           substantial discretion in “balancing” the probative value on the one hand and the unfair prejudice on the
           other, and that he should not be reversed simply because an appellate court believes that it would have
           the matter decided differently.
    Powell v. State, 189 S.W.3d 285, 288–89 (Tex. Crim. App. 2006).
                                                             9
Giglioblanco v. State, 210 S.W.3d 637, 641–42 (Tex. Crim. App. 2006).6

         B.       Analysis

         Justin Hall, a detective with the Smith County Sheriff’s Office who deals primarily with

cyber-crimes, examined Glasscock’s laptop computer and extracted a list of websites from

Glasscock’s internet browser history, which the State offered as State’s Exhibit 2. The list included

sites such as younglittlegirlies.com, tinyteentitties.net, tight-teenies.com, so-so-young.com, and

nudeteenphoto.com. Hall testified that State’s Exhibit 2 demonstrated that Glasscock had viewed

various pornographic videos including “‘school girl’ -- and just going to say effed -- by

‘neighbor,’” “[s]leeping babe effed by elderly man,” and “[t]eenie gets creamed asleep.” Hall

testified that, based on his training and experience, he understood the word “creamed” to be a

pornographic euphemism for someone ejaculating on another. Hall then testified that considering

the particular allegations in this case, the types of sites and videos listed in State’s Exhibit 2 tended

to corroborate R.C.’s allegations against Glasscock.

         Glasscock timely objected to the list and testimony regarding it, arguing that the evidence

was inadmissible under Rule 403. The State argued that considering the charge and Glasscock’s



6
 Nevertheless,
        the trial court need not conduct a formal 403 hearing and “is not required to place the results of its
        balancing test on the record.” Colvin v. State, 54 S.W.3d 82, 85 (Tex. App.—Texarkana 2001, no
        pet.) (citing Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim. App. 1997). “Rather, the trial court
        is presumed to engage in the required balancing test once a party objects on the ground of Rule 403
        and the trial court rules on the objection, unless the record indicates otherwise.” Id. For that reason,
        “where nothing in the record shows the trial judge did not perform the balancing test, we have found
        no error when the judge simply listened to the defendant’s objections, then overruled them.” Brown
        v. State, No. 06-18-00151-CR, 2019 WL 942882, at *1 (Tex. App.—Texarkana Feb. 27, 2019, no
        pet.) (mem. op., not designated for publication) (citing Rojas v. State, 986 S.W.2d 241, 250 (Tex.
        Crim. App. 1998)).
Brown v. State, 2019 WL 942882 (Tex. App.—Texarkana Feb. 27, 2019, no pet).
                                                           10
and R.C.’s ages, it had culled down the list of sites in Exhibit 2 to only those websites related to

“young teen, prepubescent, school-girl type” of content, that “other types of pornographic

materials” were not on the list, and that the list was “absolutely probative . . . to show [Glasscock’s]

intent” and that “he [had] a sexual desire for young children.”            The trial court overruled

Glasscock’s objection, and State’s Exhibit 2 was admitted into evidence.

       The Texas Court of Criminal Appeals has noted that “[v]irtually all evidence that a party

offers will be prejudicial to the opponent’s case, or the party would not offer it.” Casey v. State,

215 S.W.3d 870, 883 (Tex. Crim. App. 2007). Thus, the question presented under Rule 403 is not

whether evidence is prejudicial, but whether it is unduly prejudicial. In this case, Glasscock argues

that the evidence was unduly prejudicial because he “was not charged with possession of child

pornography” and there was no evidence that the sites he visited contained child pornography.

Accordingly, Glasscock maintains that the list “distracted the jury from the main issue.”

Nevertheless, we do not address this issue because, even if the trial court erred in admitting State’s

Exhibit 2 and Hill’s testimony, that error would be harmless.

       C.      Harmless Error Analysis

       A violation of an evidentiary rule that results in the erroneous admission of evidence is not

constitutional error. Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998). When a

nonconstitutional error is made during trial, it will be disregarded as harmless if the error did not

affect the substantial rights of the defendant. TEX. R. APP. P. 44.2(b); see TEX. R. EVID. 103(a);

Garcia v. State, 126 S.W.3d 921, 927 (Tex. Crim. App. 2004). A substantial right is implicated

when the error had a substantial and injurious effect or influence in determining the jury’s verdict.

                                                  11
King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997). In weighing harm, we consider

everything in the record, including the evidence, the character of the alleged error and how it might

be considered together with the other evidence in the case, the jury instructions, the State’s theory,

any defensive theories, closing arguments, voir dire, and whether the evidence of guilt is

overwhelming. Motilla v. State, 78 S.W.3d 352, 355–58 (Tex. Crim. App. 2002). In making that

determination, this Court is not concerned with whether there was sufficient evidence on which

Glasscock could have been convicted, but rather, whether there is a reasonable possibility the

impermissible testimony might have contributed to the conviction. See Lopez v. State, 288 S.W.3d
148, 178 (Tex. App.—Corpus Christi 2009, pet. ref’d).

       Other than the disputed evidence, the State’s evidence in the case consisted primarily of

witness testimony. The defense’s primary theory was that there was reasonable doubt as to

whether Glasscock committed continuous sexual abuse because R.C. denied that Glasscock ever

penetrated her with his fingers, and she denied that Glasscock touched her vagina on the final night

of the alleged abuse. Glasscock contended that R.C.’s testimony regarding the particular abuse,

the timeline of events, and that the period of the abuse was unclear was not credible and was

insufficient to prove his guilt beyond a reasonable doubt as charged by the indictment. Glasscock

also challenged the credibility of the witnesses, particularly questioning why Emily and other

family members waited to contact the police after learning of R.C.’s accusations against

Glasscock.

       The State primarily focused its case on the testimony of R.C., Subin, Brandy, and Emily,

particularly Emily’s testimony that Glasscock confessed his guilt to her.            During closing

                                                 12
arguments, in addition to the witness testimony, the State raised the issue of Glasscock’s internet

searches, arguing,

       [H]e has searched videos fantasizing about a neighbor, like he is to [R.C.], with a
       school girl. Well, doesn’t that seem a little too close to what actually happened to
       be a coincidence? What else has he searched? Sleeping babe effed by elderly man.

               ....

       And right below it there, another what I would submit is fantasizing about raping
       people who are asleep or at least doing things that are very close to it while they’re
       asleep. It fits so well with the testimony. This is his fantasy. This is what he gets
       off on, and he’s been doing it for years.

Four of the websites found listed on State’s Exhibit 2 were briefly raised again in the State’s final

closing argument:

               And I want briefly to talk about what William Glasscock told y’all. See, I
       think the most honest thing that someone can say is how they behave when no one’s
       looking. So think about that. When [R.C. is] not there, when he doesn’t have
       somebody to touch, to force into a corner, he gets on his laptop. What’s he look
       up? tinyteentitties.net, younglittlegirlies.com, youngest temptations, so-so-
       young.com. And then, when it’s time for the pretrial or plea hearing, he gets in his
       car and leaves.

       The jury charge itself is not pertinent to this analysis. However, during jury deliberations,

the jury sent two notes to the court asking for R.C.’s testimony and specifically inquiring about

“what happened on the night the dog passed away and the part of the testimony on the 2–3 wk [sic]

period that this only occurred during [R.C.’s] testimony.” There is no indication that the jury

placed any particular emphasis on State’s Exhibit 2 or Hill’s testimony.

       Finally, the evidence of guilt in this case is very strong. R.C. testified that Glasscock had

touched her vagina for years. Subin testified regarding R.C.’s detailed accounts of the abuse she

suffered, including digital penetration by Glasscock. When family members confronted Glasscock
                                                 13
with the allegations, he refused to speak and left the room, but he never denied the allegations.

Emily testified that Glasscock confessed his guilt to her, saying that he “did it” so he could “feel

the love.” When Glasscock was arrested, he told the officers that he knew the arrest was coming.

Furthermore, on the day of a pretrial hearing, rather than driving to the courthouse, Glasscock got

in his truck and left the state.

        Based on the foregoing, we have fair assurance that the admission of the disputed evidence

did not have a substantial or injurious effect in determining the jury’s verdict. Motilla, 78 S.W.3d

at 355; Broderick v. State, 35 S.W.3d 67, 74 (Tex. App.—Texarkana 2000, pet. ref’d) (citing

Johnson v. State, 967 S.W.2d 410, 417 (Tex. Crim. App. 1998)). Therefore, any error in admitting

the disputed evidence was harmless and must be disregarded. See TEX. R. APP. P. 44.2(b).

Accordingly, we overrule this point of error.

IV.     The Trial Court Did Not Err in Admitting Testimony of Glasscock’s Failure to
        Appear

        In his final point of error, Glasscock, argues that the trial court violated Rule 403 in

admitting evidence regarding his prior failure to appear in court. We disagree.

        A.      Standard of Review

        As noted above, we review a trial court’s Rule 403 determination for abuse of discretion

under the Montgomery factors. Montgomery, 810 S.W.2d at 391. Over Glasscock’s Rule 403

objection, two witnesses testified, and exhibits were admitted into evidence, regarding Glasscock’s




                                                14
absence from a previous pretrial hearing in this case and his subsequent arrest.7 Tabitha Freeman,

the court coordinator for the 241st Judicial District Court of Smith County, Texas, testified that

despite being properly notified through his counsel, Glasscock was not present at the final pretrial

hearing on April 3, 2019. At the time, Glasscock’s trial was set for the following Monday, April 8,

2019 . The trial court took judicial notice that Glasscock was absent and “had absconded from the

jurisdiction of the Court, which resulted in the Court forfeiting the bond and issuing a warrant for

[Glasscock’s] arrest.”

         B.       Analysis

         Greg Roberts, an officer with the Tyler Police Department assigned as a special deputy to

the Joint East Texas Fugitive Task Force with the United States Marshals Office, testified that,

after Glasscock failed to appear at the hearing, he and other officers immediately began searching

for him. He was not at Emily’s home or the hotel where he had been staying. Emily told the

officers that Glasscock “may have some suicide-by-cop ideations.”

         Roberts testified,

         [A]nytime . . . that a person is on the run for a violent felony offense, they’re already
         dangerous. But if a person expresses some type of suicidal or homicidal ideation,
         it’s very dangerous for us because when we encounter that person it’s going to come
         in to factor in how we handle it.

The officers initially located Glasscock driving on Interstate 20 towards Louisiana by pinging his

cell phone. Glasscock’s truck was spotted in the parking lot of a Shreveport casino, where he



7
 The trial court took judicial notice of “the prior proceedings on the record in this case” and found that evidence of
Glasscock’s flight was relevant and probative and that “its probative value outweigh[ed] any chance of unfair
prejudice.”
                                                         15
apparently had spent a few days. On May 8, 2019, Glasscock was arrested without incident at a

gas station in Lindale, Texas.

       While flight alone is not dispositive of guilt, a defendant’s flight is an action from which

an inference of guilt may be drawn. Bigby v. State, 892 S.W.2d 864, 884 (Tex. Crim. App. 1994);

Foster v. State, 779 S.W.2d 845, 859 (Tex. Crim. App. 1989). Evidence of flight “goes to the very

guilt of appellant,” and unlike other extraneous offenses, it “shows a consciousness of guilt of the

crime for which [Glasscock] is on trial.” Bigby, 892 S.W.2d at 884. Therefore, evidence of

Glasscock’s flight had probative value because it concerned a fact of consequence, his guilt.

       Moreover, the State needed the evidence to further substantiate its case because R.C.’s

testimony, while alone sufficient to support a finding of guilt, was somewhat conflicting. In

addition, the State took little time developing the evidence. Finally, evidence of Glasscock’s flight

probably had little potential to confuse the jury or impress the jury in some irrational, yet indelible,

way because Glasscock never denied R.C.’s allegations even after being asked, and he even

admitted his guilt to Emily. Although the evidence of Glasscock’s flight indicates some degree of

appellant’s guilt, it “is not the type of misconduct that can be said to have great unfair prejudicial

danger.” Hyde v. State, 846 S.W.2d 503, 505 (Tex. App.—Corpus Christi 1993, pet. ref’d).

Therefore, the probative value of evidence of Glasscock’s flight was not substantially outweighed

by the danger of unfair prejudice.

       Finding no clear disparity between the evidence’s danger of unfair prejudice and its

probative value, we find that the trial court was within its discretion to admit evidence of



                                                  16
Glasscock’s flight. See Hammer, 296 S.W.3d at 555 (quoting Conner v. State, 67 S.W.3d 192,

202 (Tex. Crim. App. 2001)). Accordingly, we overrule this point of error.

V.     Conclusion

       For the foregoing reasons, we overrule Glasscock’s points of error and affirm the trial

court’s judgment.




                                                   Ralph K. Burgess
                                                   Justice

Date Submitted:       March 23, 2020
Date Decided:         August 11, 2020

Do Not Publish




                                              17